FILED
                           NOT FOR PUBLICATION
                                                                           NOV 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10447

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00236-LJO-
                                                 SKO-1
 v.

BENJAMIN RUIZ, AKA Benny Ruiz,                   MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted November 19, 2015**
                             San Francisco, California

Before: MELLOY,*** IKUTA, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
      Benjamin Ruiz appeals the denial of his motion to suppress evidence

obtained pursuant to a search warrant. We have jurisdiction under 28 U.S.C. § 1291.

      Given the totality of the circumstances, there was a substantial basis for the

magistrate judge’s finding of probable cause. See United States v. Angulo-Lopez,

791 F.2d 1394, 1396 (9th Cir. 1986). The informant’s veracity was supported by

his statements of his own receipt of child pornography, which were admissions

against penal interest. See id. at 1397. The informant’s affidavit stating that he

had lived with Ruiz and still communicated with him via email established his

firsthand knowledge of Ruiz’s crime. See United States v. Bishop, 264 F.3d 919,

925 (9th Cir. 2001). Independent police corroboration of Ruiz’s location and

status as a sex offender, increased confidence in the informant’s veracity and basis

of knowledge. See Angulo-Lopez, 791 F.2d at 1397. The informant’s motive to

cooperate with the police did not destroy his credibility, see Bishop, 264 F.3d at

926, and the magistrate judge properly considered the informant’s motivation as

part of the totality of the circumstances.

      The information supporting the search warrant was not stale because the

informant’s statements on his continuing communication with Ruiz and the

affiant’s statements on the crime of child pornography established a “sufficient

basis to believe . . . that the items to be seized [were] still on the premises.” United


                                             2
States v. Lacy, 119 F.3d 742, 745–46 (9th Cir. 1997) (internal quotation marks and

citation omitted).

AFFIRMED




                                         3